DETAILED ACTION

This Office action is in response to the amendment filed August 10, 2022.
Claims 1, 4-8, 11-15, and 18-21 are pending and have been examined.
Claims 1, 4, 5, 7, 8, and 15 have been amended.
Claims 2, 3, 9, 10, 16, and 17 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites the first machine learning models use the second data set to generate the first score and also states in line 17 the second machine learning models use the second data set to generate the second score which appears to be at odds with the deleted portion of the claims in lines 8 and 9 where the first score is generated based on the first data set.  It is unclear if this is a typographical error where it is intended that the first machine learning models use the first data set to generate the first score or if the change was intentional which appears to not be in line with the specification and previous versions of the claims and appears that the first data set is then not used in the claims merely provided.  Claims 8 and 15 suffer from a similar deficiency.  
Claim 1, line 13 recites “the member has second insurance” but it is unclear if “second insurance” is referring back to the “second insurance” introduced in line 8 or separate second insurance.  Perhaps “the member has the second insurance” would be clearer.  Claims 8 and 15 suffer from a similar deficiency.
Claim 4, line 4, recites “an insurer computing entity” however, claim 1, lines 30-31 already recites “an insurer computing entity.”  It is unclear whether this is the same insurer computing entity or intended as a separate insurer computing entity.  Claims 11 and 18 suffer from a similar deficiency.
Claim 1, line 6, “the second data set” lacks proper antecedent basis.  Claims 8 and 15 suffer from a similar deficiency.
Claim 7, line 4, “the insurer entity data set” lacks proper antecedent basis.  An insurer entity data set is introduced in claim 5.  Claims 14 and 21 suffer from a similar deficiency.
Claim 15, line 3, “the computing system” lacks proper antecedent basis.  Claim 15 is directed to “a platform.”  Claims 18, 19, and 21 suffer from a similar deficiency.
Claim 1, line 17-18, recites “the second data set” and it is unclear if it is referring back to “the second data set” in line 6 or “a second data set” in line 15.  Claims 8 and 15 suffer from a similar deficiency.
Dependent claims are rejected as based on a rejected independent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps of generating API requests which is grouped as a mental process.  The claims recite generating a first predicted score, determining that the first predicted score satisfies a threshold, generating a second predicted score, and identifying insurer profile data object which can be done mentally/are mental processes.  This judicial exception is not integrated into a practical application because the additional limitations of providing a first and second data set are insignificant extra-solution activity, such as data gathering.   The additional limitations of the first and second machine learning models as well as the platform executing the first and second machine learning models are merely instructions to implement the abstract idea on a computer or merely recite a field of use.  The additional limitation of initiating the generation and transmission of an API-based request merely apply the abstract idea and is nothing more than an attempt to generally link the process to a particular technological environment.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because again the additional limitations are considered insignificant extra-solution activity, recite field of use, and generally link the abstract idea to a particular technological environment.  The claims are not patent eligible.
Claims 4-7, 11-14, and 18-21 are also directed to an abstract idea without significantly more as they also include mental process steps without significantly more and that are not integrated into a practical application. 

Response to Arguments
Rejection of claims under §101:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  It is noted that the decisions mentioned are nonprecedential.  Applicant contends the elements of the independent claims cannot be practically performed in the mind.  Examiner respectfully disagrees.  MPEP 2106.04(a)(2)(III)(A) gives examples of claims that recite a mental process including observations, evaluations, judgments, and opinions.  One example is claims directed to collecting information, analyzing it, and displaying results of the collection and analysis as well as collecting and comparing known information.  These examples are similar to the claims above especially the steps of generating a first predicted score, determining that the first predicted score satisfies a threshold, generating a second predicted score, and identifying insurer profile data object.  MPEP 2106.04(a)(2)(III)(C) indicate that claims that require a computer may still recite a mental process.  Subsections 1 and 3 seem particularly relevant in that they discuss using a generic computer to perform the mental process and using the computer as a tool to perform the mental process.  the instant application also contains claims that are directed to a mental process and the claims are recited at a high level of generality and merely use the computer as a tool to perform the process.  The computer limitations are directed to providing data, the machine learning models, and generating and transmitting an API-based request.  These limitations do provide computer implementation but they are recited at a high level of generality and merely use the computer as a tool to perform the mental process.  therefore the claims do recite a mental process and are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Feldman discloses automatically associated a first insured party with an insurance policy and predicting property damage from events and providing prediction based insurance upgrades.  Kan discloses customer center case assigning based on artificial intelligence, for example behavioral pairing.  Barkan discloses providing customer care based on predictive modeling specifically relating to calling a call center.  Craycraft and Tholl disclose insurance mechanisms such as co-insurance and coordination of benefits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194